Luke, J.
1. As a general rule, an error in admitting illegal evidence is cured by subsequently ruling it out. This rule, however, is subject to exception; for where the illegal evidence may have worked such harm or injury to the accused as to render probable that its subsequent withdrawal did not heal the injury inflicted by its improper admission, the error would be sufficient ground for the grant of a new trial. In this case the alleged illegal testimony complained of was withdrawn from the jury; and under the facts of this case this court is of the opinion that no harm was done the defendant by the admission of this evidence.
2. The evidence authorized the verdict, and there is no substantial merit in any of the special assignments of error.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.